Citation Nr: 1746197	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for penile lesion, claimed as secondary to service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision.  The Veteran filed a notice of disagreement (NOD) in July 2002, and the RO issued a statement of the case (SOC) in October 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2003. 

In March 2005, the Board remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing additional development, the AMC continued to deny the claim and returned the matter to the Board. 

In April 2006, the Board again remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the AMC, for additional development.  After completing additional development, the AMC continued to deny the claim (as reflected in a December 2007 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 

In October 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC; a transcript of that hearing is of record. 

In a December 2008 decision, the Board denied service connection for residuals of epididymitis, to include sterility.  The Veteran appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted the Secretary's unopposed motion to remand the claim to the Board for further proceedings consistent with the motion. 

In July 2009, the Board again remanded the claim for service connection to the RO, via the AMC, for additional development.  In a February 2010 rating decision, the Remand and Rating Development Team at the Huntington, West Virginia RO granted service connection for "epididymitis" and assigned an initial 0 percent rating, effective April 2, 2001.  However, the RO continued to deny service connection for "residuals of epididymitis to include sterility" (as reflected in a February 2010 SSOC), and returned this matter to the Board for further appellate consideration. 

After reviewing the February 2010 decision in which the RO granted service connection for "epididymitis" and the February 2010 SSOC in which the RO continued do deny  service connection for "residuals of epididymitis", the Veteran expressed confusion regarding characterization of his claim, as reflected in correspondence dated in March 2010.  In the Secretary's motion, it was noted that the Veteran had been diagnosed with epididymitis, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and a penile lesion during the pendency of this claim.  See Appellee's Motion for Remand, pp. 2-3. The Secretary's motion specifically asked for consideration of whether any of the listed diagnoses were related to the Veteran's in-service episode of epididymitis.  See Appellee's Motion for Remand, p. 4.  In light of the February 2010 award of service connection for epididymitis itself, but not for its residuals, the Veteran's concerns, and the Secretary's motion, in May 2010, the Board characterized the appeal as encompassing six separate matters - service connection for sterility, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and penile lesion. 

In May 2010, the Board remanded the claims for service connection for sterility, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and penile lesion, each claimed as secondary to service-connected epididymitis, to the RO via the AMC, for further development.  After accomplishing further action,  the AMC denied the claims (as reflected in a June 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

In a rating decision dated November 2012, the RO granted service connection and assigned an initial, 20 percent rating for sterility, effective April 2, 2001.  The RO also awarded entitlement to special monthly compensation based on loss of use of a creative organ; this action resolved the claim on appeal as to this matter.   Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  After accomplishing further action,  the AMC continued to deny the remaining claims (as reflected in a November 2012 SSOC), and returned these matters to the Board for further appellate consideration.

In April 2013, the Board remanded the claims for service connection for benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and penile lesion, each claimed as secondary to service-connected epididymitis, to the RO via the AMC, for further development.  After accomplishing further action,  the AMC continued to deny the claims (as reflected in a November 2013 SSOC), and returned these matters to the Board for further appellate consideration.

In a decision dated April 2014, the Board denied the service connection claims for benign prostatic hypertrophy, subclinical varicocele, and spermatocele, and remanded the claims for service connection for male erectile disorder and penile lesion, each claimed as secondary to service-connected epididymitis, to the RO via the AMC, for further development.  After accomplishing further action, , the AMC continued to deny the remaining two claims (as reflected in a December 2014 SSOC), and returned these matters to the Board for further appellate consideration.

On August 4, 2015, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  The opinion, which was received on August 31, 2015, was returned to the VHA examiner for clarification on September 14, 2015. The addendum opinion, dated September 21, 2015, was provided to the Veteran in October 2015 with a 60-day period of time to provide additional evidence and/or argument.  In December 2015, the Veteran's representative submitted additional argument in support of the appeal.

In December 2015, the Board awarded service connection for erectile disorder, but denied the claim for service connection for penile lesion.  The Veteran appealed the Board's denial to the Court.  The AMC implemented the Board's award of service connection for erectile disorder by way of a January 2016 rating decision.  In May 2017, the Court issued a Memorandum Decision vacating that portion of the December 2015 decision in which the Board  denied  service connection for penile lesion, and remanding that claim to the Board for further proceedings consistent with the Memorandum Decision.

As a final preliminary matter, the Board again notes that, in September 2007, the RO determined that the Veteran's VA claims file had been lost.  The current file is a rebuilt one.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file.  Additionally, the paper claims folder has been converted into electronic format in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system. 

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that he has a current penile lesion associated with his service-connected epididymitis.  In its May 2017 Memorandum Decision, the Court explained that an adequate medical opinion addressing whether the Veteran's claimed penile lesion has been aggravated by his service-connected epididymitis has not yet been obtained.  In particular, the Court explained that a June 2011 VA opinion was the only opinion that addressed whether the penile lesion was aggravated by the epididymitis, but that this opinion was not accompanied by any specific explanation.  

The June 2011 opinion indicates that the Veteran's penile lesion was "not related to the service connected disability (epididymitis) because there is no evidence in the current medical literature or upon review of the claims file that indicates [the penile lesion was] caused by, aggravated by, or [is] proximally related to the service-connected . . . epididymitis."  The medical professional who provided the opinion did not provide any further explanation or rationale.  Hence, the June 2011 aggravation opinion is deficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In light of the above, the Board finds that a remand is necessary to obtain an appropriate addendum medical opinion  that is supported by complete, clearly-stated rationale-to include identification of the evidence and/or medical authority relied upon..

The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the remaining claim is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Washington, DC dated to February 2017. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Washington, DC dated since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate medical professional-preferably, a physician-an addendum opinion addressing the relationship, if an, between the  Veteran's diagnosed penile lesion and his service-connected epididyimitis.

Only arrange for the Veteran to undergo further examination, by an appropriate medical professional, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report  should include discussion of the Veteran's documented medical history and lay assertions.

With respect to any penile lesion (which has also been described as a rash) diagnosed since approximately April 2001 (even if now asymptomatic or completely resolved), based on a review of all pertinent lay and medical evidence, the medical professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been, aggravated (worsened beyond natural progression) by the Veteran's epididymitis.  Both causation and aggravation must be addressed.

If aggravation  of the penile lesion is found, the medical professional should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. 

In addressing the above, the medical professional must consider and discuss all pertinent evidence, to include all lay assertions.  
The medical professional is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the medical professional should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include reference to specific facts and/or medical authority relied upon in reaching those conclusions-must  be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in December 2014), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


